      Case 4:20-cv-01709 Document 4 Filed on 06/17/20 in TXSD Page 1 of 2
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                         June 17, 2020
                IN THE UNITED STATES DISTRICT COURT
                                                                      David J. Bradley, Clerk
                 FOR THE SOUHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
 Robert Lee Clark, Jr.,                §
            Petitioner,                §
                                       §
 v.                                    §
                                       §        Civil Action No. 20-1709
 Lorie Davis,                          §
 Director, Texas Department of         §
 Criminal Justice–Correctional         §
 Institutions Division,                §
             Respondent.

                              Order to Respond

       Petitioner, Robert Lee Clark, Jr., filed his Petition for a Writ of

Habeas Corpus (Docket Entry No. 1) on May 14, 2020.

       Petitioner is directed to pay the $5.00 filing fee or to file a motion to

proceed in forma pauperis within 30 days of this Order to Respond.

Failure to do so may result in dismissal of the petition without prejudice for

failure to prosecute.

       On a preliminary examination of the application for a writ of habeas

corpus, the court has decided not to dismiss it summarily.

       The clerk will send copies of the application and this order by

certified mail or electronic means to (a) Lorie Davis, Post Office Box 99,

Huntsville, Texas 77342-0099, and (b) Habeas Corpus Division, Attorney

General of Texas, Post Office Box 12548, Austin, Texas 78711-2548.
     Case 4:20-cv-01709 Document 4 Filed on 06/17/20 in TXSD Page 2 of 2



       Respondent must move for dismissal or summary judgment or

otherwise respond within 60 days from this order.

       Respondent shall comply with Rule 5 of the Rules Governing Section

2254 Cases.

       Each party must mail to the other party a copy of every paper sent to

the court, which must include a certificate of the date it was mailed and to

whom. If a party does not send a copy exactly as certified, the court may

strike the paper from the record. State court records not attached as exhibits

are excepted.

       Do not write letters to the judge. All communications must be

delivered to the clerk with a full caption and with copies sent to the other

parties.


      Signed at Houston, Texas on June 17, 2020.




                                       __________________________
                                                    Peter Bray
                                           United State Magistrate Judge




                                      2
